CAMPBELL, Judge.
The judgment in this case was entered on 4 September 1970. The case on appeal was not docketed in this Court until 21 April 1971 and no order extending the time for docketing appears in the record. Rule 5 of the Rules of Practice in the Court of Appeals allows 90 days to docket the case on appeal, *37provided that the trial judge may extend the time for an additional 60 days upon a showing of good cause. As this case was not docketed within either of the prescribed periods of time, the appeal is subject to dismissal for failure to comply with the Rules.
We have, nevertheless, examined the record and do not find prejudicial error.
Appeal dismissed.
Judges Britt and Graham concur.